Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AP

FORTY-SIXTH AMENDMENT

TO

RESTATED AND AMENDED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Forty-sixth Amendment (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”) and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into a certain Restated and Amended CSG Master Subscriber
Management System Agreement dated effective as of February 9, 2009, as amended
(collectively the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

Whereas, CSG has developed an enhancement to CSG TechNet® known as "TechNet iOS"
which provides additional functionality to CSG TechNet®, as described in the
Agreement; and

 

Whereas, pursuant to the Agreement, CSG provides CSG TechNet®, a CSG Product
described in "Products Description," of Schedule B, "Products," to the
Agreement, to Customer for the fees specified in Schedule F to the Agreement;
and

 

Whereas, CSG TechNet®, as it is currently provided to Customer, is more
correctly classified as a CSG Service.

 

Now, therefore, CSG and Customer agree as follows as of the Effective Date
(defined below):

 

1.  Customer and CSG agree to amend the Agreement to reflect CSG TechNet® as a
CSG Service and to amend the "Recurring Services" description of CSG TechNet® to
include the enhanced, TechNet iOS functionality.  As a result:

 

(a)  CSG TechNet® shall be deleted from the "Products Descriptions" of Schedule
B, “Products" of the Agreement and all references to TechNet® as a Product shall
be referenced as a Recurring Service in the Agreement.   The Parties agree and
acknowledge the fees in Schedule F for CSG TechNet® as a Product, shall be
applicable to CSG TechNet® as a Recurring Service.

 

(b)  Schedule C, "Recurring Services," of the Agreement is hereby amended by
adding CSG TechNet® to the list of Recurring Services, as follows:

 

CSG TechNet®

 

(c)  Additionally, Schedule C, "Recurring Services," of the Agreement is further
amended by adding CSG TechNet® to "Recurring Services Description" as follows:

 

CSG TechNet®. CSG TechNet® enables technicians to access jobs/work orders and
account information through wireless devices (including large screen devices
such as laptops) to manage and complete jobs without dispatch assistance. Text
messaging functionality allows tech-to-tech and tech-to-dispatch communication
and provides technicians with alerts that may affect their scheduled
appointments.

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

TechNet includes equipment capabilities, allowing technicians to update
inventory real time when equipment is removed, added or swapped. 

 

TechNet iOS. TechNet iOS is an enhancement to CSG TechNet that extends the core
functionality of CSG TechNet within the operating system ("iOS") on *****
devices through direct integration with the iOS Safari browser.   TechNet iOS is
designed to operate on ***** iOS devices only per current iOS versions as
defined in the DEG.  TechNet iOS requires an application to be downloaded and
installed on each iOS device.  Configurable CSG TechNet features specific to
TechNet iOS that allow functionality with ***** iOS devices will include:

 

·Audible Alerts – leverages ******* Push Notification Service for audible alerts
which also enables alerts when the device is in battery saving mode (black
screen)

·Bar Code Scanning – enables scanning if the iOS device has a bar code scanning
application installed

·Credit Card Scanning – provides magnetic card reader functionality available
when a headphone jack scanning device (third-party optional device) is present

·Jump out URL – enables the ability to link to external web-based applications
from within CSG TechNet and provides the user option to seamlessly link back to
CSG TechNet

 

2.   Customer desires to use and CSG agrees to make the TechNet iOS available to
Customer, contingent upon Customer’s agreement to the following additional terms
of use:

 

(a)  In order for Customer to use TechNet iOS, Customer must

(i) establish an ***** ****** B2B account(the "***** Account");

(ii) provide CSG with Customer's login ID(s) for the ***** Account; and

(iii) manage distribution of the installation tokens provided to Customer under
the ***** Account.

(b)  Customer's right to use TechNet iOS is non-transferable, governed by and
subject to ******* usage rules.

(b)  Customer’s right to use TechNet iOS, as provided pursuant to the terms of
the Agreement, is between CSG and Customer and not *****.  

(c)  Customer agrees that (i) CSG, not *****, shall be solely responsible for
any claims related to Customer’s use of TechNet iOS and (ii) ***** has no
obligation to furnish maintenance and support services with respect to TechNet
iOS.

(d)  Customer acknowledges that ***** and ******* subsidiaries are third party
beneficiaries of the terms and conditions of Customer's use of TechNet iOS.

(e)  Customer represents and warrants that it is not located in a country
subject to a U.S. Government embargo, or that has been designated by the U.S.
Government as a “terrorist supporting” country; and Customer is not listed on
any U.S. Government list of prohibited or restricted parties.

(f)  CSG’S TOTAL LIABILITY, ONLY AS SUCH LIABILITY APPLIES TO CUSTOMER'S USE OF
TECHNET iOS, FOR ANY CLAIMS RELATED TO OR RESULTING FROM CUSTOMER’S USE OF
TECHNET iOS SHALL BE LIMITED TO $*********.

 

THIS AMENDMENT is executed on the day and year of the last signature below (the
“Effective Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Michael Ciszek

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing

 

Title:  EVP, CAO & General Counsel

 

Name Michael Ciszek

 

Name:  Joseph T. Ruble

 

Date:  8/12/14

 

Date:  18 August 2014

 